DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, sub-species and sub-species II in the reply filed on 10/13/2022 is acknowledged.
Claims 5 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)- as being anticipated by WO 00/27734.
WO ‘734 discloses all the limitations of the instant claims including; a dock bumper for a loading dock, comprising: a rear mounting plate 64/148 for use in securing the dock bumper to a loading dock wall 20; a front contact surface 50/108 configured to engage a vehicle rear frame 10 while backing into the loading dock; and an elastomer spring block 44/112/132/158 positioned between the rear mounting plate and the front contact surface, the elastomer spring block comprising an elastomeric material defining a pattern of geometric cavities 80/104’/104/126 configured to provide a progressive spring rate in a longitudinal direction relative to the loading dock.  Page 6, line 24 to page 7, line 4 and page 8 lines 6-20.  
	Regarding claim 2, the pattern of geometric cavities extend in a lateral direction relative to the loading dock.  See figures 1, 3 and 7.
	Regarding claim 3, the geometric cavities extend through the entire lateral dimension of the elastomeric material.  Figure 11.
	Regarding claim 4, the spring rate progressively increases as the elastomer spring block compresses.  Note the rate increases as the cavities collapse.  The spring rate also increases as the foam core becomes denser as its compressed and the cellular structure of the foam collapses. 
	Regarding claim 6, the pattern of geometric cavities are equal in cross-sectional area.
	Regarding claim 11, the rear mounting plate 66 is a double angle arrangement comprising integrally arranged opposing right-angle brackets configured to mount directly to a concrete wall 20.  Figure 4.
	Regarding claim 18, the elastomeric foam of WO ‘734 inherently has a degree of sound dampening capability. 
	Regarding claim, 19 the geometric cavities extend through the entire length of the elastomeric material, transverse to the direction of compression, and are configured to progressively increase the spring rate as the elastomeric material compresses.  See figures 1, 3, 7 and 11.
	Regarding claim 20, the pattern of geometric cavities 80/104’/104, 126 are equal in cross-sectional area.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-11, 17-18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann et al (US# 4854258) in view of Nangle (US #4936539) or Hofmann et al (US# 5284315) or Wolf et al (US# 5201489) or WO 00/27734.
Hausmann et al disclose a dock bumper for a loading dock, comprising: a rear mounting plate 9/9a for use in securing the dock bumper to a loading dock wall; a front contact surface 23 configured to engage a vehicle rear frame while backing into the loading dock; and an elastomer spring block 6 positioned between the rear mounting plate and the front contact surface, the elastomer spring block comprising an elastomeric material (EPDM Col. 2, line 34).  Hausmann et al lack the disclosure of a pattern of geometric cavities configured to provide a progressive spring rate in a longitudinal direction relative to the loading dock.  Hausmann et al instead show a single cavity.  Each of Nangle, Hofmann et al, Wolf et al, and WO ‘734 disclose similar absorbing elements and further teach cavities to soften parts of the elements.  Note cavities 31 of Nangle, 2 of Hoffmann et al, 2-3 of Wolf and 80/104’/104, 126 of WO ‘734.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a pattern of cavities such as taught by Nangle, Hoffmann et al, Wolf or WO ‘734 to minimize potential damage in small impacts and/or allow the use of a more durable material without making the element excessively hard.  As modified, the spring rate of Hausmann et al would increase as the cavities collapse.
	Regarding claim 4, the spring rate progressively increases as the elastomer spring block compresses.  Note the rate increases as the cavities collapse.  The spring rate also increases as the foam core becomes denser as its compressed and the cellular structure of the foam collapses. 
	Regarding claim 6, the pattern of geometric cavities taught by Nangle, Hoffmann et al, Wolf or WO ‘734 are equal in cross-sectional area.
	Regarding claim 7, the front contact surface 23 comprises a hardened plate (23 or 12) to protect the elastomer spring block from damage.
	Regarding claim 8, the front contact surface further comprises side extensions (flanges of 12).
	Regarding claim 9, wherein the side extensions and the elastomeric material define a plurality of thru holes 7/14 in alignment, and the dock bumper further includes a fastener 11 passing through the holes to secure the front contact surface and spring block together.
	Regarding claim 10, the rear mounting plate 9/10 and the elastomeric material define a plurality of thru holes 7 in alignment, and the dock bumper further includes a fastener 8 passing through the holes to secure the rear mounting plate and spring block together.
Regarding claim 11, the rear mounting plate 9/10 is a double angle arrangement comprising opposing right-angle brackets 10 configured to mount directly to a concrete wall.  Figure 3.
Regarding claim 17, the elastomeric material is formed of ethylene propylene diene monomer rubber.   Col. 2, line 34
	Regarding claim 18, the elastomeric of Hausmann et al inherently has a degree of sound dampening capability. 
	Regarding claim 20, the pattern of geometric cavities taught by Nangle, Hoffmann et al, Wolf or WO ‘734 are equal in cross-sectional area.


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK